



COURT OF APPEAL FOR ONTARIO

CITATION: D'Alimonte v.
    Weber, 2015 ONCA 79

DATE: 20150205

DOCKET: C59268

MacFarland, Hourigan and Benotto JJ.A.

BETWEEN

Frank DAlimonte

Applicant

Respondent in appeal

and

Concetina Weber

Respondent

Appellant

Concetina Weber, acting in person

Anthony R. Leardi, for the respondent

Heard:  January 30, 2015

On appeal from the order of Justice Renee Pomerance of
    the Superior Court of Justice, dated February 10, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the order of Pomerance J. removing her as power of
    attorney for property and care on behalf of her elderly mother.

[2]

We are not prepared to interfere with the order of the application
    judge.  She had sufficient evidence before her to support the order she made.

[3]

Her findings were factual in nature and absent any palpable and
    overriding error this court will not interfere.

[4]

Appeal is dismissed.

[5]

Costs to the respondent fixed in the sum of $4000.00 inclusive of
    disbursements and HST.


